MARX, J.
Epitomized Opinion
Huth purchased a residence in a. strictly residential district of Cincinnati, moved into it, placed a sign on the front porch and used the house as a funeral home, i. e. ,a place in which to conduct funerals. The practice was to bring a body, fully embalmed, to the house, usually in the evening, and to conduct the funeral there the next day. Bauer, who owned the next residence but one, brought this suit to enjoin Huth from conducting the funeral business as described. Held:
1. The undertaking business is not a nuisance per se.
2. The undertaking business does not become^ a nuisance merely because located in a residential district.
3. It may or may not be a nuisance, depending upon the manner in which it is conducted.
4. The acts of Huth in this case did not constitute a nuisance.
5. An ordinance of the city prohibiting the under-taging business in residential districts does not affect Huth because passed subsequently to Huth’s establishment of the business.
6. Restrictions governing other lots in this district do not bind Huth because his lot was sold to his immediate grantors on foreclosure against the original grantors and no restrictions were contained in the decree of foreclosure or on record relating to Huth’s lot.
Injunction denied.